Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.  Applicant’s arguments, filed April 19th, 2022, with respect to the 35 USC 103 rejections of claims 1-3 and 5-12 have been fully considered and are persuasive.  The 35 USC 103 rejections have been withdrawn.

2.  Applicant’s arguments, filed April 19th, 2022, with respect to the 35 USC 102 rejections of claim 12 have been fully considered and are persuasive in light of the claim amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of Biles (US 2014/0052921, cited in previous Office Action).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.  Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bradbury et al (US 2015/0378927, herein Bradbury) and Biles et al (US 2014/0052921, cited in previous Office Action, herein Biles).

Regarding claim 12, Bradbury teaches an interconnect comprising:
a plurality of interfaces to exchange messages with a plurality of processing elements (Fig 4, [0222-0223] interfaces); and
control circuitry configured to manage coherency between the plurality of processing elements (Fig 4, [0222-0223], interconnect control); in which:
in response to an exclusive monitor setting message from a given processing element indicating setting of an exclusive monitor indication associated with a given address for tracking-6-HORSNELI et al.Atty Docket No.: JRL-550-2727Appl. No. To Be Assigned exclusive access to the given address, the control circuitry is configured to trigger the interfaces to transmit the exclusive monitor setting message to at least one other processing element ([0223], [0225], [0230-0234], monitors tracking addresses of cache lines exclusive to certain transactions); and
in response to a predetermined type of read request received from a first processing element requesting return of a read data value associated with a target address specified by the first type of read request, the control circuitry is configured to trigger the interfaces to transmit an exclusive monitor cancelling message to at least one other processing element to trigger cancellation of any exclusive monitor indication associated with the target address ([0225], cancel monitor entries for aborted transactions based on target address matching of uncacheable load instructions).
Bradbury fails to teach wherein the exclusive monitor cancelling message indicates that a subsequently executed store-exclusive instruction specifying the target address, when executed at the at least one other processing element, should return the store-exclusive fail indication while the exclusive monitor indication remains cancelled.
Biles teaches a transactional memory processor wherein an exclusive monitor cancelling message indicates that a subsequently executed store-exclusive instruction specifying the target address, when executed at the at least one other processing element, should return the store-exclusive fail indication while the exclusive monitor indication remains cancelled ([0066], exclusive store instruction fails after a flag is reset with overlap with previously tested address range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Bradbury and Biles to return a fail indication for store exclusive instructions targeting a previously monitored memory address.  While Bradbury does not explicitly contemplate the use of store-exclusive instructions, utilizing such instructions within a proper cache coherency protocol, as disclosed by Biles, would expand the capabilities of the transactional memory system to utilize this additional type of instruction.  As both Bradbury and Biles disclose processors configured to monitor cache coherency between multiple cores executing transactions, this combination would merely entail combining known prior art elements to achieve predictable results, and thus would have been obvious to one of ordinary skill in the art.

Allowable Subject Matter
Claims 1-9, 11, and 13 are allowed.
The present invention is directed toward a transactional memory processor utilizing load-exclusive and store-exclusive instructions and conflict detection circuitry configured to abort a transaction in response to a conflicting access to memory from another thread.  Store and load exclusive instructions specify an address that is used to set or return an exclusive monitor indication, and a transaction attempting a load-exclusive instruction that specifies an address contained in in a working set of a different transaction will be aborted in response.  If a predetermined type of load specifies a target address and a load-exclusive instruction specifies the target address which would be checked in response to a store-exclusive instruction specifying the same target address, any exclusive monitor previously set for that target address is cleared.  The closest prior arts of record are Saha (US 2009/0089520), Bradbury (US 2015/0378927), and Biles (US 2014/0052921).
The combination of Saha, Bradbury, and Biles teaches a transactional memory processor utilizing load-exclusive and store-exclusive instructions and conflict detection circuitry configured to abort a transaction in response to a conflicting access to memory from another thread.  Store and load exclusive instructions specify an address that is used to set or return an exclusive monitor indication, and a transaction attempting a load-exclusive instruction that specifies an address contained in in a working set of a different transaction will be aborted in response.  If a predetermined type of load specifies a target address and a load-exclusive instruction specifies the same target address, any exclusive monitor previously set for that target address is cleared.
Therefore, the references, when taken alone or in combination, do not teach the exclusive monitor indication of a load target address being cleared in response to a load-exclusive instruction specifying the target address which would be checked in response to a store-exclusive instruction specifying the same target address in combination with each of the other elements of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J METZGER whose telephone number is (571)272-3105. The examiner can normally be reached Monday-Friday 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J METZGER/             Primary Examiner, Art Unit 2182